On Petition for Rehearing.
Felt, J.
Appellant’s learned counsel insist that the court erred in the original opinion in failing to consider the tenth ground of its motion for a new trial, which alleges that certain enumerated special findings “are not nor are either of them sustained by sufficient evidence.”
13. Such assignment of causes for a new trial is unauthorized by our statute and has been held insufficient. Scott v. Collier (1906), 166 Ind. 644, 647, 648, 78 N. E. 184; Sievers v. Peters Box, etc., Co. (1898), 151 Ind. 642, 656, 50 N. E. 877, 52 N. E. 399; Vandalia Coal Co. v. Price (1912), 178 Ind. 546, 559, 97 N. E. 429; Smith v. McDonald (1912), 49 Ind. App. 464, 465, 97 N. E. 556; Hamrick v. Hoover (1908), 41 Ind. App. 411, 415, 84 N. E. 28; Major v. Miller (1905), 165 Ind. 275, 278, 75 N. E. 159.
On re-examination of the briefs wo find that .all material questions duly presented were considered and decided. We are content with the decision, and the petition for a rehearing is overruled.